 
Exhibit 10.49

 
MASTER AGREEMENT FOR CLINICAL RESEARCH SERVICES
 
This MASTER AGREEMENT FOR CLINICAL RESEARCH SERVICES (this “Agreement”) is made
effective January 30, 2009 (the “Effective Date”) by and between Idenix
Pharmaceuticals, Inc., a Delaware corporation having a current address of 60
Hampshire Street, Cambridge, MA 02139 USA, (“Company”), and ACLIRES
International, Ltd, a Bermudian Company, based at Milner House, 18 Parliament
Street, Hamilton HM FX, Bermuda (“CRO”). Company and CRO may be referred to
herein each, individually, as a “Party” or, collectively, as the “Parties”.
 
BACKGROUND
 
A.          Company is engaged in the business of discovering and developing,
pharmaceutical products.
 
B.          CRO is engaged in the business of providing clinical research
services, including regulatory filing of clinical trial application, clinical
and laboratory performance of phase I/IIa studies, data management,
biostatistical analysis and medical writing.
 
C.          Company and CRO desire to enter into this Agreement whereby CRO will
perform services relating to certain clinical research programs Company is
conducting (each, a “Study”), all on the terms and conditions as more fully set
forth below.
 
NOW, THEREFORE, Company and CRO agree to the following:


ARTICLE 1
SERVICES
 
1.1 General.  CRO agrees to perform, from time to time, services (“Services”) in
connection with a Study as will be described in detail in one or more mutually
agreed project addenda in substantially the form set forth in Exhibit A hereto,
each of which shall be attached and incorporated into this Agreement (each, a
“Project Addendum”). The Project Addendum and this Agreement shall constitute
the entire agreement for the applicable Project. To the extent any terms set
forth in a Project Addendum shall conflict with the terms set forth in this
Agreement, the terms of this Agreement shall control, unless the conflicting
terms in this Agreement are specifically referenced in the Project Addendum and
stated to be superseded. Each Project Addendum shall be signed by an authorized
representative of each Party prior to initiation of any work under that Project
Addendum.
 
1.2 Form of Project Addenda.  At a minimum, the Project Addenda for each Project
shall include and describe in detail each of the following:
 
1.2.1   scope of Services to be provided by CRO, including specific
responsibilities and deliverables to be provided;
 
1.2.2   protocol for the Study relating to such Services (“Protocol”);
 
 
 

--------------------------------------------------------------------------------

 

1.2.3    milestones for the Services (“Milestones”);
 
1.2.4    budget for CRO’s provision of Services (“Budget”); and
 
1.2.5 payment schedule for the Services (“Payment Schedule”).
 
1.3   Transferred Responsibilities. Certain Services to be performed by CRO
under a Project Addendum may be “sponsor” responsibilities with respect to a
Study under the FDCA (as defined below) and 21 C.F.R. Part 312, Subpart D.
Pursuant to 21 C.F.R. § 312.52, as part of the Services under a Project
Addendum, CRO will assume specific sponsor responsibilities as agreed by the
Parties. A list or chart of all such sponsor responsibilities assumed by CRO in
substantially the form set forth in Exhibit B hereto will be attached as an
exhibit to the Project Addendum.
 
1.4   Performance of Services. CRO shall perform the Services under a Project
Addendum in compliance with:
 
1.4.1   the terms of this Agreement, the applicable Project Addendum (including
the Protocol therein) and Company’s written instructions;
 
1.4.2   all laws, ordinances, rules and regulations of any governmental or
regulatory authority that apply to the Services and the activities contemplated
under this Agreement, including without limitation (i) all applicable federal,
state and local laws, rules and regulations; (ii) the U.S. Federal Food, Drug
and Cosmetic Act (“FDCA”) or similar foreign regulations, as the case may be;
(iii) regulations and guidelines of the U.S. Food and Drug Administration
(“FDA”) or the European Medicines Agency or similar foreign regulation, as the
case may be; (iv) and ICH guidelines; (v) current Good Clinical Practices, and
if applicable, current Good Laboratory Practices, as promulgated by the FDA or
the European Medicines Agency or similar foreign regulation, as the case may be;
and (vi) applicable industry standards in the pharmaceutical industry when
performing studies used to support regulatory filings (collectively, “Applicable
Laws”);
 
1.4.3   Additionally, CRO could outsource some services and, in that case, these
services will be detailed in Exhibit A
 
1.5 Site Agreements. To the extent required under a Project Addendum, CRO shall
enter into agreements with participating institutions in its own name and not as
an agent of Company (each, a “Site Agreement”), provided that: (i) each Site
Agreement shall be based in all material respects on a form agreement that
Company and CRO mutually agree upon in advance, (ii) no Site Agreement shall
contain any terms inconsistent with the terms of this Agreement and the
applicable Project Addendum, (iii) the teens of each Site Agreement shall
expressly establish Company as an intended third party beneficiary of CRO’s
rights thereunder and (iv) CRO shall not agree to a material amendment to the
form agreement without Company’s consent, in each case, unless otherwise agreed
by the Parties. CRO shall exercise all reasonable efforts to ensure that the
data and results generated by the participating institutions shall be
coordinated, analyzed and reported regularly in an efficient and effective
manner and provided in a format approved by Company.
 
 
-2-

--------------------------------------------------------------------------------

 

1.6 Changes. In the event that a change in a Study requires a change to CRO’s
Services under a Project Addendum, the Parties agree to negotiate in good faith
an amendment to the Project Addendum which reflects such changes.
 
1.7 Financial Interests. CRO agrees that it will promptly disclose to Company
any direct and indirect financial interests as described in Section 7.1.3 which
are held or obtained during the term of a Project Addendum by CRO, any of CRO’s
affiliates or any CRO Personnel (as defined below).
 
1.8 Debarment. CRO hereby certifies that it has not been debarred under Article
306 of the FDCA, 21 U.S.C. §335a(a) or (b) similar foreign regulation as the
case may be. In the event that CRO becomes debarred, CRO agrees to notify
Company immediately, and Company shall have the right to immediately terminate
this Agreement under Section 10.2. CRO hereby certifies that it has not and
shall not use or employ in any capacity related to the Services any individual,
corporation, partnership, or association (collectively and individually, “CRO
Personnel”) which has been debarred under Article 306 of the FDCA, 21 U.S.C.
§335a(a) or (b) similar foreign regulation as the case may be. In the event that
CRO becomes aware of or receives notice of the debarment of any such individual,
corporation, partnership, or association, CRO agrees to notify Company
immediately, and Company shall have the right to immediately terminate this
Agreement under Section 10.2.


ARTICLE 2
STAFFING AND ASSIGNMENTS
 
2.1 CRO Personnel. CRO shall use only CRO Personnel that are adequately trained,
qualified, and experienced to perform the Services assigned them. CRO will be
allowed to hire some personnel to perform activities during either holidays or
weekends. CRO shall be completely responsible for the performance of all CRO
Personnel in accordance with this Agreement.
 
2.2 Replacement. CRO agrees that it shall not replace any Project Team members
without the prior written consent of Company. CRO agrees it will replace any
Project Team member if Company notifies CRO that the Project Team member has
failed to perform assigned Services to Company’s reasonable satisfaction, and
Company’s concerns regarding the Project Team member’s performance are not
resolved to Company’s reasonable satisfaction within seven (7) days following
Company’s notice to CRO.
 
2.3 Training. Any replacement to the Project Team, whether initiated by CRO or
Company, shall be identified by CRO and, if acceptable to Company, appropriately
trained by CRO prior to the replacement’s performance of any Services, at no
additional cost to, or effort by, Company. If an acceptable replacement Project
Team member is not prepared to perform Services within ten (10) days after
Company’s notice for or consent to the replacement, Company may terminate the
applicable Project Addendum under Section 10.2.
 
 
-3-

--------------------------------------------------------------------------------

 

ARTICLE 3
PAYMENT
 
3.1 Payments. In consideration of the Services performed by CRO under any
Project Addendum, Company will pay CRO the amounts on the timelines specified in
the Budget and Payment Schedule set forth in such Project Addendum and in
accordance with the terms thereof and this Article 3. The aggregate fees and
expenses payable by Sponsor to CRO for any Addendum shall not exceed the total
fees and expenses included in the applicable Budget and Payment Schedule for
such Addendum, unless otherwise authorized in writing in advance by Sponsor. The
Budget for each Project Addendum shall be fully transparent and include all
planned activities and all planned costs for such Project Addendum.
 
3.2 Invoices. CRO shall invoice Company in accordance with the Payment Schedule
set forth in each Project Addendum. Company shall pay undisputed invoices within
forty-five (45) days of receipt, provided that Company shall notify CRO of any
disputed invoices within twenty (20) days of receiving such invoice and shall
pay any undisputed amounts as set forth above. Provided that Company pays
undisputed amounts as set forth above, CRO shall continue to conduct Services
during which time the Parties shall use commercially reasonable efforts to
resolve the disputed amount.


ARTICLE 4
RECORDS AND INSPECTIONS
 
4.1   Financial Records. CRO shall maintain complete, accurate and systematic
written financial and accounting records with respect to all Services performed
and costs and expenses incurred under a Project Addendum. CRO shall preserve all
such records for five (5) years following expiration or termination of the
applicable Project Addendum.
 
4.2   Study Records. CRO shall make available to Company (or its designee), at
Company’s request, all Study Records (as defined below) and shall retain such
Study Records in compliance with Applicable Laws, including without limitation,
21 C.F.R. § 312.57. Upon the close of the Study, CRO shall transfer all Study
Records to Company. For purposes of this Agreement, “Study Records” shall
include all documents, records and forms supplied to CRO by or on behalf of
Company, or prepared, obtained or developed by CRO, in connection with the
Services or CRO’s performance of this Agreement, including source documents,
case report forms, laboratory data, and other similar documents.
 
4.3   Inspection and Audit. During the term of each Project Addendum and for the
term of any record retention period required under this Article 4, CRO agrees
that Company shall have the right, during CRO’s regular business hours, to
inspect the facilities of CRO and CRO Personnel, as applicable, with respect to
Services performed under such Project Addendum. During the term of each Project
Addendum and for the term of any record retention period required under this
Article 4 but no less than five (5) years following expiration or termination of
the applicable Project Addendum, CRO agrees that Company shall have the right,
during CRO’s regular business hours, to audit, inspect and copy any records
relating to the Services or this Agreement (including financial records
maintained pursuant to Section 4.1 and any Study Records and records created as
part of or otherwise related to an internal audit by CRO) and such records may
be used by Company for any commercially reasonable purpose. CRO also agrees to
permit the FDA or any other appropriate regulatory agency, foreign or domestic,
or body access to its facilities and records as required by Applicable Laws.

 
-4-

--------------------------------------------------------------------------------

 
 
4.4 Regulatory Inspections. In the event CRO is notified or otherwise becomes
aware that it is to be the subject of an inspection by, or otherwise receives
any correspondence or inquiry from, the FDA or other regulatory agency, foreign
or domestic, or body in connection with a Study or CRO’s Services under a
Project Addendum CRO shall:
 
4.4.1   immediately notify Company thereof, and if applicable, advise Company of
the occurrence of and circumstances of the inspection;
 
4.4.2   use all reasonable efforts to reschedule the inspection until further
instructions are received from Company and provide Company the opportunity to be
present during such inspection;
 
4.4.3   send Company a copy of any inspection reports or other correspondence
received or available as a result thereof (including without limitation, Form
FD-483 notices or waning letters or similar documents); and
 
4.5 SOPs. CRO shall review its standard operating procedures (“SOPs) prior to a
Study, and at least every two (2) years thereafter, to ensure that such SOPs
comply with Applicable Laws and the terms of each Project Addendum. CRO agrees
that, from time to time during the term of a Project Addendum, Company may also
audit CRO’s SOPs, and CRO agrees to implement any changes to its SOPs with
respect to a Project Addendum as reasonably requested by Company.
 
ARTICLE 5
CONFIDENTIALITY


5.1 Confidentiality. Except as expressly provided herein, CRO shall not publish
or otherwise disclose and shall not use for any purpose any data, documents or
information (including without limitation, the Protocol, Study Records,
Investigator Brochure and other clinical, technical or chemical data) provided
to or obtained or developed by CRO in connection with this Agreement, or any
documents or information furnished to CRO, or to which CRO is given access, by
or on behalf of Company in connection with a project which potentially could be
the subject of a Project Addendum, whether or not a Project Addendum for the
performance of Services is ever executed, all of which is referred to as
“Confidential Information.” CRO agrees that it has no rights of ownership to
Confidential Information and, between CRO and Company, Confidential Information
is the sole and exclusive property of Company. CRO agrees to keep Confidential
Information confidential and not to use or disclose Confidential Information to
third parties who are not involved in the Study without prior written
authorization from Company.
 
5.2 Exceptions. CRO’s obligations of confidentiality and non-use shall not apply
to Confidential Information which:

 
-5-

--------------------------------------------------------------------------------

 

5.2.1 is known to CRO, as shown by CRO’s written records, prior to its
disclosure or development under this Agreement or a Project Addendum;
 
5.2.2 is developed by CRO independently of this Agreement or a Project Addendum,
as shown by CRO’s contemporaneous written records;
 
5.2.3 is or becomes publicly available through no fault of CRO or any individual
or entity to whom the CRO or any CRO Personnel disclosed or provided access to
such Confidential Information, or of any such individual or entity); or
 
5.2.4 is received by CRO from a third party which has the legal right to
disclose it to CRO without confidentiality restrictions.
 
5.3 Authorized Disclosure. In the event CRO is required by law to disclose
Confidential Information, CRO shall notify Company promptly of the requirement
(and as far in advance of the required disclosure as possible) and shall
cooperate in any effort by Company to contest the requirement or to seek
protective orders.
 
5.4 Return of Confidential Information. Upon Company’s request or any
termination pursuant to Article 10, CRO shall, at the Company’s option,
immediately return to Company all materials which contain any Confidential
Information, including all copies thereof or destroy all such material and
copies thereof; if the Company requests the materials to be destroyed CRO shall
provide Company with a written declaration that such destruction occurred. The
return of Confidential Information shall not relieve CRO of its obligations
under this Article 5.
 
5.5 Confidential Terms. CRO shall not disclose publicly or utilize in any
advertising or promotional materials the existence of or any terms of this
Agreement or any Project Addendum, or CRO’s association with Company, or use
Company’s name or the name of any of Company’s divisions, products or
investigations without the prior written permission of Company.
 
5.6 No Publication by CRO. Notwithstanding anything to the contrary herein, CRO
may not publish any articles or make any presentations relating to the Services
performed under this Agreement or referring to data, information (including
Confidential Information) or materials generated in connection with such
Services, in whole or in part, without the prior written consent of Company.
 
5.7 Injunctive Relief. CRO acknowledges and agrees that any violation of the
terms of this Agreement or a Project Addendum relating to the disclosure or use
of Confidential Information may result in irreparable injury and damage to
Company that may not be adequately compensable by money damages, and for which
Company will have no adequate remedy at law. CRO therefore consents and agrees
that Company may obtain injunctions, orders or decrees as may be necessary to
protect its Confidential Information without being required to post a bond or
other security.
 
5.8 Protection. CRO agrees to take all reasonable precautions to protect the
Confidential Information and to prevent its disclosure to and use by any
unauthorized third party. CRO further agrees to notify Company, promptly and in
writing, of any actual or suspected misappropriation or unauthorized use or
disclosure of the Confidential Information that may come to CRO’s attention.

 
-6-

--------------------------------------------------------------------------------

 

ARTICLE 6
INTELLECTUAL PROPERTY
 
6.1 Inventions.
 
6.1.1   For purposes of this Agreement, “Inventions” means all discoveries,
developments, inventions (whether patentable or not), improvements, information,
materials, data, technology, works of authorship, formulas, processes,
techniques, compositions of matter, formulations, methods of use or delivery,
know-how, computer programs, databases, trade secrets, designs, marketing plans,
product plans, design plans, or business strategies which are made by any CRO
Personnel, whether alone or jointly with others: (i) in the course of performing
Services under a Project Addendum, or (ii) which contain or are based upon
Confidential Information.
 
6.1.2   CRO will disclose promptly to Company any Inventions. CRO agrees that,
as between CRO and Company, all Inventions shall be the sole and exclusive
property of Company, and that any Inventions which are works of authorship
subject to copyright shall be, to the greatest extent allowed, “works made for
hire” of which Company shall be deemed the author and owner of the rights
comprised in copyright. Without limiting the foregoing, CRO hereby assigns and
agrees to assign to Company all rights, title and interest CRO has in any
Inventions (including, to the extent an Invention which is a work of authorship
subject to copyright may not qualify as a “work made for hire,” all rights,
title and interest of CRO in that Invention) upon the future creation of such
Inventions, and agrees that it will obtain written agreements with all CRO
Personnel to assign all rights, title and interests in such Inventions to CRO
for subsequent assignment and transfer to Company, or directly to Company. All
Inventions shall be considered Confidential Information and shall be subject to
the terms of Article 5 above.
 
6.2 Further Assurances. Upon Company’s request and as Company deems necessary or
appropriate, CRO will perform, or cause its employees and/or agents to perform
any and all acts necessary to assist Company in perfecting Company’s right,
title and interest in and to all such Inventions. Such acts will include, but
not be limited to, executing all papers, including, without limitation, all
documents associated with the filing and prosecution of patent applications,
invention assignments and copyright assignments, and providing affidavits or
testimony in connection with patent interference, validity or infringement
proceedings and participating in other legal proceedings. Reasonable costs
related to such assistance, if required, will be paid by Company. If Company is
unable, after reasonable effort, to secure CRO’s signature on any document as
provided in this Section, CRO hereby designates and appoints Company and its
duly authorized officers and agents as CRO’s agent and attorney(s) in fact to
execute, verify, file and prosecute applications, and to do all other lawfully
permitted acts necessary to achieve the intent of this Section with the same
legal force and effect as if executed by CRO. CRO represents and warrants to
Company that all of its employees and agents performing the Services hereunder
are required to assign all of their right, title and interest in and to any
Inventions to CRO. Company will reimburse CRO for reasonable and necessary
expenses incurred by it as a result of such activities.
 
 
-7-

--------------------------------------------------------------------------------

 

ARTICLE 7
REPRESENTATIONS AND
WARRANTIES; COVENANTS
 
7.1 Representations and Warranties. CRO represents and warrants that, for this
Agreement and each Project Addendum:
 
7.1.1   it is authorized to enter into this Agreement and such Project Addendum,
and that its execution, delivery and performance of this Agreement and such
Project Addendum will not conflict with or constitute a default under any other
agreement to which it is a party or by which its assets are bound;
 
7.1.2   it is not a party to any agreement which would prevent it from
fulfilling its obligations under this Agreement or such Project Addendum, and
that during the term of this Agreement and such Project Addendum it will not
enter into any agreement to provide services which would in any way prevent it
from providing the Services contemplated under this Agreement or such Project
Addendum;
 
7.1.3   CRO has disclosed to Company any and all direct and indirect financial
interests held by CRO, any of CRO’s affiliates and any CRO Personnel, in any
entity which CRO knows is involved in the Study which is related to a Project
Addendum;
 
7.1.4   CRO has tested and assessed the computer software, computer hardware,
and all other devices reasonably necessary to the performance of CRO’s ongoing
operations and the conduct of all Services under a Project Addendum
(collectively, the “Computing Devices”) used by CRO to determine whether such
Computing Devices will fail or will produce erroneous results (each, a
“Failure”), and there will be no Failure(s) of CRO’s Computing Devices that will
affect the Study or the performance of any obligation of CRO under a Project
Addendum or this Agreement;
 
7.1.5   any electronic database and related software containing Study-related
information which is provided by CRO to Company or to which Company is given
access, will perform all expected functions and computing processes;
 
7.2 Computing Devices. CRO agrees:
 
7.2.1   to notify Company in writing immediately upon CRO’s obtaining
information that any Computing Devices used by CRO or any supplier of CRO may be
the subject of a Failure;
 
7.2.2   to notify Company in the event CRO determines that any Computing Devices
owned, licensed, or used by Company may be the subject of a Failure; and
 
7.2.3   upon Company’s written request, to participate in additional tests of
the Computing Devices used by CRO at no charge to determine whether such
Computing Devices may be the subject of Failures, and to notify Company
immediately of the results of any tests or any claim or other information that
indicates the Computing Devices of CRO or CRO’s suppliers may be the subject of
a Failure.

 
-8-

--------------------------------------------------------------------------------

 

ARTICLE 8
INDEMNIFICATION
 
8.1 Indemnification by Company. Company hereby agrees to defend, hold harmless
and indemnify (collectively, “Indemnify”) CRO and its officers, directors and
employees (the “CRO Indemnitees”) from and against any and all liabilities,
expenses, damages and/or losses (including without limitation reasonable legal
expenses and reasonable attorneys’ fees) (collectively, “Losses”) resulting from
suits, claims, actions and demands, in each case brought by a Third Party (each,
a “Third-Party Claim”) arising out of bodily injuries (including death) suffered
by a patient participating in a Study as a result of Company’s drug in the
course of such Study; except in each case to the extent such Losses result from
(i) the negligence, bad faith or willful misconduct of CRO or its officers,
directors, employees, agents, subcontractors or any other CRO Personnel or (ii)
any failure of CRO or its officers, directors, employees, agents, subcontractors
or any other CRO Personnel to comply with this Agreement or a Project Addendum
(including the Protocols therein) or Applicable Laws. The foregoing obligation
of Company to Indemnify the CRO Indemnitees shall be subject to the following:
 
8.1.1   Company shall be promptly notified by CRO (and within no more than
fifteen (15) days) of any Third-Party Claim for which the CRO Indemnitees’ seek
coverage under this Section 8.1;
 
8.1.2   Company has sole control over the defense or settlement of any such
Third-Party Claim; and
 
8.1.3   CRO Indemnitees fully cooperate with Company in the defense or
settlement of such Third-Party Claims; provided that no CRO Indemnitee shall be
required to admit fault or responsibility in connection with any settlement.
 
8.2 Indemnification by CRO. CRO hereby agrees to Indemnify Company and its
officers, directors, employees, contractors, consultants, representatives and
agents (“Company Indemnitees”) from and against any and all Losses resulting
from Third-Party Claims to the extent arising out of CRO’s performance of any
Project Addendum or any Services; except in each case to the extent such Losses
result from (i) the negligence, bad faith or willful misconduct of Company or
(ii) any failure of Company to comply with this Agreement or such Project
Addendum (including the Protocols therein) or Applicable Laws.
 
ARTICLE 9
INSURANCE
 
9.1 Insurance. CRO shall, at its own expense, carry and maintain during the term
of this Agreement and each Project Addendum the following insurance:
 
9.1.1   Commercial general liability insurance including premises and operations
coverage with limits of not less than [$__[1 million]_______   per occurrence
and $__[2 million]______ per annual aggregate;]
 

 
-9-

--------------------------------------------------------------------------------

 

9.1.2   Errors and omissions or professional liability insurance with limits of
not less than [$__[25 million] _________ per occurrence and $__[25 million]
_________ per annual aggregate;]
 
9.1.3    Umbrella Insurance with a combined single limit of [$__[25
million]________];  and
 
9.1.4    Worker’s compensation insurance in such amounts required by Applicable
Laws.
 
9.2 Documentation. CRO shall, at Company’s request, have its insurance
carrier(s) furnish to Company certificates of insurance or, if self-insured,
shall furnish documentation stating that all insurance required under this
Agreement is in force, such certificates or documentation to indicate any
deductible and/or self-insured retention and stipulate that the insurance will
not be canceled while this Agreement or any Project Addendum is in effect
without thirty (30) days prior written notice to Company. CRO shall on request
permit Company to examine original insurance or other protective policies issued
in compliance with the requirements of this Section. Should CRO at any time
neglect or refuse to provide the insurance required in this Section, or should
such insurance be canceled, Company shall have the right to procure insurance of
the types and in the amounts described in this Section and Company’s costs for
such insurance shall be deducted from any compensation then due or thereafter to
become due CRO. CRO shall not commence the Services under a Project Addendum
until the insurance coverage specified in this Article 9 has been obtained.
 
ARTICLE 10
TERM; TERMINATION
 
10.1     Term. This Agreement shall commence as of the Effective Date, and shall
continue for a period of five (5) years, or until terminated as provided in this
section 10. The Agreement will automatically renew each year thereafter for a
period of (1) One year, unless terminated as provided in this Section 10. Each
Project Addendum shall be effective upon the date signed by the last signatory
thereto and shall terminate upon the completion of Serviced to be provided there
under, unless earlier terminated in accordance with this Section 10.
 
10.2     Termination for Breach. In the event either Party commits a material
breach of its obligations under this Agreement or a Project Addendum and fails
to remedy that breach within thirty (30) days of written notice of the breach
from the other Party, the other Party may terminate the applicable Project
Addendum immediately upon written notice to the breaching Party; provided,
however, if such material breach is elsewhere identified in this Agreement or
such Project Addendum as supporting immediate termination by the other Party, no
such notice or cure period is required.
 
10.3      Termination by Company.
 
  10.3.1   Company may terminate this Agreement or any Project Addendum upon
thirty (30) days written notice to CRO.

 
-10-

--------------------------------------------------------------------------------

 

10.3.2   Company may terminate this Agreement or any Project Addendum
immediately by written notice to CRO if:
 
(i)         the FDA, or the European Medicine Agency or similar foreign
regulation, as the case may be, withdraws authorization for the applicable
Study;
 
(ii)        safety or ethical issues, in the opinion of Company, support
termination of the applicable Study;
(iii)        CRO breaches its representations and warranties or obligations
under
Article 4, 5, 6 or 7.
 
10.4     Effects of Termination. Upon receiving notice of termination of any
Project Addendum or this Agreement:
 
10.4.1  CRO shall use best efforts to revoke any financial obligations it has
incurred and to avoid incurring any additional costs in connection with the
Project Addendum or this Agreement, as applicable.
 
10.4.2  CRO shall promptly return to Company any prepaid funds which are
unearned by CRO as of the effective date of termination.
 
10.4.3  CRO shall: (i) terminate any agreements it has with subcontractors in
connection with the Project Addendum or this Agreement, as applicable, or assign
such agreements to Company, at Company’s option; (ii) perform such services as
reasonably requested by Company in connection with an orderly wind-down of CRO’s
Services in connection with the Project Addendum or this Agreement, as
applicable; and (iii) promptly prepare and submit to Company a final financial
report, and copies of all records, including but not limited to all financial
records, relating to the Project Addendum or this Agreement, as applicable, or
performance thereunder, and all periodic reports and other records required to
be maintained under this Agreement. In the event CRO fails to deliver to Company
any of the above-mentioned records, Company may enter CRO’s premises and collect
such records during CRO’s normal working hours.
 
10.4.4  Company shall pay CRO, subject to an accounting of damages due to any
breach of this Agreement or the applicable Project Addendum by CRO and to an
offset of any prepaid but unearned funds which CRO has not returned in
accordance with Section 10.4.2, and to the extent the following are not
duplicative, for (i) a pro-rata amount as appropriate for Services rendered
through the effective date of termination, as calculated from the Budget; and
(ii) such expenses reasonably incurred by CRO in connection with the orderly
wind-down of CRO’s Services as requested by Company in accordance with Section
10.4.3.
 
 
-11-

--------------------------------------------------------------------------------

 

ARTICLE 11
MISCELLANEOUS
 
11.1     Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the Commonwealth of Massachusetts,
excluding its choice of law principles.
 
11.2     Disputes. In the event of any dispute or claim arising out of or in
connection with this Agreement, or the performance, breach or termination
thereof, either CRO or Company may, by written notice to the other Party, have
such dispute referred to the Chief Executive Officers (or equivalent) of CRO and
Company, for attempted resolution by good faith negotiations within thirty (30)
days after such notice is received by such other Party. If the Parties are
unable to resolve such dispute within such thirty (30) day period, such dispute
shall be finally settled by binding arbitration by Judicial Arbitration and
Mediation Services, Inc. (JAMS) under its rules of arbitration, by one (1)
arbitrator appointed in accordance with said rules. The decision and/or award
rendered by the arbitrator(s) shall be written, final and non-appealable, and
judgment on such decision and/or award may be entered in any court of competent
jurisdiction. The place of arbitration shall be in the State of Massachusetts.
The costs of any arbitration, including administrative fees and fees of the
arbitrator(s), shall be shared equally by the Parties to the dispute, unless
otherwise determined by the arbitrator(s). Each Party shall bear the cost of its
own attorneys’ and expert fees. The Parties agree that, any provision of
applicable law notwithstanding, they will not request, and the arbitrator shall
have no authority to award, punitive or exemplary damages against any Party.
 
11.3     Assignment. CRO shall not assign this Agreement or any Project
Addendum, in whole or in part, without the prior written consent of Company; any
attempt to do so in violation of this Section 11.3 shall be void. Company may
assign this Agreement or any Project Addendum, without CRO’s consent, to an
affiliated entity or to an entity that succeeds to all or substantially all of
its business or assets relating to this Agreement, whether by sale, merger,
operation of law or otherwise, provided that such assignee agrees in writing to
be bound by the terms and conditions of this Agreement.
 
11.4     Notices. All notices, requests and communications hereunder shall be in
writing and shall be personally delivered or sent by facsimile transmission
(confirmed by prepaid registered or certified mail, return receipt requested or
by international express delivery service) (e.g., Federal Express), mailed by
registered or certified mail (return receipt requested), postage prepaid, or
sent by international express courier service, and shall be deemed to have been
properly served to the addressee upon receipt of such written communication, to
following addresses of the Parties, or such other address as may be specified in
writing to the other Party.
 
 
-12-

--------------------------------------------------------------------------------

 
 
If to CRO:
1. For Corporate Purposes:        
 
Attention: Robert Murphy, MD
ACLIRES International Ltd
Milner House
18 Parliament Street
Hamilton HM FX
Bermuda
Facsimile No.: +1-441-292-7800
With a copy to:
Attention: Jeannette Monk
ACLIRES International Ltd.
Milner House
18 Parliament Street
Hamilton HM FX
Bermuda
Facsimile No.: +1-441-292-7800
 
2. For Operational Purposes:        
 
Juan Carlos Chá Torea
ACLIRES – Argentina S.R.L.
Avenida del Libertador 13221
Martínez (B1640AOD)
Provincia de Buenos Aires, Argentina
Facsímile: +54 11 4792-9689
With a copy to:
José Luis Ippólito
ACLIRES – Argentina S.R.L.
Avenida del Libertador 13221
Martínez (B1640AOD)
Provincia de Buenos Aires, Argentina
Facsímile: +54 11 4792-9689


If to Company:    
 
Idenix Pharmaceuticals, Inc.
   
One Kendall Square, Building 1400
   
Cambridge, MA 02139, USA
   
Attn: John Sullivan-Bolyai
   
Fax: 617-995-9817
     
with a copy to:
 
Idenix Sarl – Cap Gamma
   
1682 Rue de la Valsiere
   
BP 5001
   
34189 Montpellier Cedex 4
France
 
  
Attn: Marie-Francoise Temam
Fax: +33 (0)4 99 64 27 27


 
-13-

--------------------------------------------------------------------------------

 

11.5     Headings. Headings included herein are for convenience only, do not
form a part of this Agreement, and shall not be used in any way to construe or
interpret this Agreement. Any references to a particular section of this
Agreement shall be deemed to include reference to any and all subsections
thereof.
 
11.6     Non-Waiver. Any waiver of the terms and conditions hereof must be
explicitly in writing. The waiver by either of the Parties of any breach of any
provision hereof by the other shall not be construed to be a waiver of any
succeeding breach of such provision or a waiver of the provision itself.
 
11.7     Severability. Should any section, or portion thereof, of this Agreement
be held invalid by reason of any law, statute, or regulation existing now or in
the future in any jurisdiction by any court of competent authority or by a
legally enforceable directive of any governmental body, such section or portion
thereof will be validly reformed so as to approximate the intent of the Parties
as nearly as possible and, if unreformable, will be deemed divisible and deleted
with respect to such jurisdiction, but the Agreement will not otherwise be
affected.
 
11.8     Independent Contractors. The relationship of Company and CRO
established by this Agreement is that of independent contractors. Nothing in
this Agreement shall be construed to create any other relationship between
Company and CRO. Neither Party shall have any right, power, or authority to
assume, create or incur any expense, liability, or obligation, express or
implied, on behalf of the other.
 
11.9     Entire Agreement. This Agreement, together with the Exhibits hereto,
constitutes and contains the entire understanding and agreement of the Parties
respecting the subject matter hereof and cancels and supersedes any and all
prior and contemporaneous negotiations, correspondence, understandings and
agreements between the Parties, whether oral or written, regarding such subject
matter. No agreement or understanding varying or extending this Agreement or any
Project Addendum shall be binding upon either Party, unless set forth in a
writing which specifically refers to the Agreement that is signed by duly
authorized officers or representatives of the respective Parties, and the
provisions of the Agreement or such Project Addendum not specifically amended
thereby shall remain in full force and effect.
 
11.10   Counterparts. This Agreement may be executed in counterparts (including
facsimile counterparts), each of which shall be deemed an original, but which
together shall constitute one and the same instrument.


[The remainder of this page intentionally left blank; the signature page
follows]

 
-14-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the Effective Date.


IDENIX PHARMACEUTICALS, INC.
 
ACLIRES INTERNATIONAL, LTD
                   
By:
[sig1.jpg]
 
By:
[sig2.jpg]
         
Name: John Sullivan-Bolyai
 
Name: Robert Murphy
     
Title: Vice President Clinical Research
 
Title: Chief Executive Officer


 
-15-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Project Addendum
 
To Master Service Agreement between Idenix Pharmaceuticals Inc. (“Company”) and
Aclires International Ldt. (“CRO”), dated January 30, 2009


Version #, Date
 
1.   SCOPE OF SERVICES
a.   A list of activities to be conducted could be as follows:
 
i.
    Site identification

 
ii.
    Regulatory activities

 
iii.
    Prepare and maintain Trial Master File

 
iv.
    Prepare Investigator Study File

 
v.
    Monitoring

 
vi.
    Enrollment and follow-up of subjects



2.   PROTOCOL
a. The specific protocol will be included
 
3. BUDGET
a.  This is a draft model, to be adapted to each protocol

 
 

--------------------------------------------------------------------------------

 

PROTOCOL NNNN-777-777


SUMMARY OF EXPENSES


SERVICE TO BE PROVIDED
 
TOTAL COST
(USD)
 
NON-CLINICAL ACTIVITIES
     
Document translation and Informed Consent Form
     
Local Project Management
     
Regulatory activities
     
Site set up
     
IMP management
     
Sample management
     
ECG management
     
Sub-total
    0,00  
CLINICAL ACTIVITIES
       
Recruitment activities
       
Screening period
       
Medical activities
       
Laboratory activities
       
Treatment period
       
Medical activities
       
Laboratory activities
       
Follow-up period
       
Medical activities
       
Laboratory activities
       
Safety management
       
CRF completion
       
Confinement
       
Fees/Compensation
       
Sub-total
    0,00  
LABORATORY ACTIVITIES
       
Laboratory manual
       
Datamanagement
       
Sample management
       
Others
       
Sub-total
    0,00            
GRAND TOTAL
    0,00  


 
 

--------------------------------------------------------------------------------

 


PROTOCOL NNNN.777-777


NON-CLINICAL ACTIVITIES


SERVICE TO BE PROVIDED
 
RESPONSIBLE
   
HOURS
   
HOURLY RATED
(US)
   
TOTAL COST
(USD)
 
DOCUMENT TRANSLATION AND INFORMED CONSENT
                             
Protocol translation into Spanish
                             
ICF development & adaptation to different sites
                             
Back translation of ICF
                             
Sub-total
                            0,00                                    
LOCAL PROJECT MANAGEMENT
                               
Start-up
                               
Protocol review
                               
Project plan preparation
                               
Weekly teleconferences
                               
Investigator’s Meeting attendance
                               
Trial Master File preparation
                               
Site Investigator File preparation
                               
Preparation of forms, spreadsheets, guidelines
                               
Phone contact with the sites
                               
Sub-total
                               
Ongoing
                               
Internal meetings
                               
Monthly teleconferences
                               
Update study plan
                               
Update Trial Master File
                               
Update investigator Study File
                               
SAE notification to IRB/IEC/MOH
                               
Budget administration and site payment
                               
Prepare monthly study reports
                               
Phone contact with the sites
                               
Sub-total
                               
Closure
                               
Complete document collection from the sites
                               
Trial Master File preparation for archiving
                               
Investigator Study Files preparation for archiving
                               
Final payment to the sites
                               
Phone contact with the sites
                               
Sub-total
                               
Sub-total
                            0,00                                    
REGULATORY ACTIVITIES
                               
Package preparation for IRB
                               
IRB submission
                               
IRB fees
                               
Package preparation for IEC
                               
IEC submission
                               
IEC fees
                               
Package preparation for MOH
                               
MOH submission
                               
MOH fees
                               
Follow-up of Submissions
                               
Respond questions from IRB/IEC/MOH
                               
Prepare reports to IRB/IEC/MOH
                               
Sub-total
                            0,00                                    
SITE SET-UP
                               
Prepare contract with investigators
                               
Negotiate contract and budget
                               
Initial protocol training
                               
Sub-total
                            0,00                                    
IMP MANAGEMENT
         
 
                 
Importation paperwork preparation
                               
Importation fees
                               
Transfer from customs to warehouse
                               
IMP destruction (paperwork + destruction)
                               
Sub-total
                            0,00                                    
SAMPLE MANAGEMENT
                               
Exportation paperwork preparation
                               
Exportation fees
                               
Transfer from the sites to central lab
                               
Sub-total
                            0,00                                    
ECG MANAGEMENT
                               
Importation paperwork preparation
                               
Importation fees
                               
Return to eRT at the end of the trial
                               
Sub-total
                            0,00                                    
SUB-TOTAL NON-CLINICAL ACTIVITIES
                            0,00  

 
 
 

--------------------------------------------------------------------------------

 


PROTOCOL NNNN-777-777


CLINICAL ACTIVITIES



               
UNIT COST
   
TOTAL COST
 
SERVICE TO BE PROVIDED
 
# PATIENTS
   
# UNITS
   
(USD)
   
(USD)
 
RECRUITMENT ACTIVITIES
                             
Call center organization
                             
Phone calls (average, 2 phone calls per visit)
                             
Sub-total
                            0,00                                    
SCREENING PERIOD
                               
Medical activities
                               
Informed consent / Demographics / Medical History /
                               
Complete Medical Examination / Height & Weight /
                               
Concomitant Medication / Incl & Excl criteria
                               
ECG
                               
Sub-total
                            0,00                                    
Laboratory activities
                               
Routine laboratory: Hematology, Chemistry, Urinalysis
                               
HAV Ab; HBsAg; HCV Ab
                               
CD4
                               
HIV-RNA
                               
Pregnancy test (serum)
                               
Alcohol test
                               
Urine drug screen
                               
Sub-total
                               
VAT (24%)
                               
Sub-total
                            0,00                                    
TREATMENT PERIOD
                               
Medical activities
                               
Targeted physical examination
                               
Vital signs
                               
Adverse Events, Concomitant medication, Dosing, Drug accountability
                               
ECG
                               
Sub-total
                            0,00                                    
Laboratory activities
                               
Routine laboratory Hematology, Chemistry
                               
Urinalysis
                               
Urine pregnancy test
                               
CD4
                               
HIV-RNA
                               
Blood sampling, handling and storage
                               
Sub-total
                               
VAT (24%)
                               
Sub-total
                            0,00                                    
FOLLOW-UP PERIOD
                               
Medical activities
                               
Targeted physical examination
                               
Vital signs
                               
Adverse Events, Concomitant medication
                               
ECG
                               
Sub-total
                            0,00                                    
Laboratory activities
                               
Routine laboratory: Hematology, Chemistry
                               
Urinalysis
                               
Urine pregnancy test
                               
HIV-RNA
                               
CD4
                               
Blood sampling, handing and storage
                               
Sub-total
                               
VAT (24%)
                               
Sub-total
                            0,00                                    
SAFETY MANAGEMENT
                               
Complete SAE reports (initial)
                               
Complete SAE reports (follow-up)
                               
Sub-total
                            0,00                                    
CRF COMPLETION
                               
Complete CRF pages
                               
Respond queries
                               
Sub-total
                            0,00                                    
CONFINEMENT
                               
Clinical bed
                               
Linen & food
                               
Travel (from and to the Unit)
                               
Coordinator activities
                               
Sub-total
                            0,00                                    
FEES / COMPENSATION
                               
Physician’s fees
                               
Patient compensation (screening)
                               
Patient compensation (enrolled)
                               
Sub-total
                            0,00                                    
SUB-TOTAL CLINICAL ACTIVITIES
                            0,00  

 
 
 

--------------------------------------------------------------------------------

 


PROTOCOL NNNN-777-777
 
LABORATORY ACTIVITIES


SERVICE TO BE PROVIDED
 
RESPONSIBLE
   
HOURS /
UNITS
   
HOURLY RATE
(USD)
   
TOTAL COST
(USD)
 
LABORATORY MANUAL
                       
Development (including two revisions)
                       
Translation into Spanish
                             
Distribution to sites
                             
Sub-total
                             
VAT (24%)
                             
Sub-total
                            0,00                                    
DATAMANAGEMENT
                               
Database development
                               
Phone calls to request database upload
                               
Sub-total
                               
VAT (24%)
                               
Sub-total
                            0,00                                    
SAMPLE MANAGEMENT
                               
Safety kits
                               
Materials (tubes, pipettes, boxes, LRFs)
                               
Kit preparation
                               
Kit distribution to sites
                               
Samples sent to central lab
                               
Sub-total
                               
PK kits
                               
Materials (tubes. pipettes, boxes, LRFs)
                               
Kit preparation
                               
Kit distribution to sites
                               
Samples sent to central lab
                               
Sub-total
                               
Preparation of samples to XXXXXXX
                               
Preparation of samples to NNNNNNN
                               
Sub-total
                               
VAT (24%)
                               
Sub-total
                            0,00                                    
OTHERS
                               
Breath air alcohol measurement kit
                               
Strips to urine pregnancy test
                               
Strips to urine drug detection
                               
Sub-total
                               
VAT (24%)
                               
Sub-total
                            0,00                                    
SUB-TOTAL LABORATORY ACTIVITIES
                            0,00  



4. MILESTONES AND PAYMENT SCHEDULE
a. This is an example; milestones and amount of payment may vary
 
PROJECT MILESTONE
 
AMOUNT DUE
(USD)
Contract execution
 
GGGG,00
MOH approval
 
GGGG,00
First patient enrolled
 
GGGG,00
Second cohort completed
 
GGGG,00
Last patient completed
 
GGGG,00
Last query responded
 
GGGG,00
GRAND TOTAL
  
TTTTTTT,00

 
 
 

--------------------------------------------------------------------------------

 

5. INVOICES
CRO shall invoice Company based on the pre-approved payment schedule. Company
will designate a contact and address to whom invoices will be sent.


6. TERMS AND CONDITIONS
CRO’s work on this project addendum will be governed by the terms and conditions
as set forth in the Master Service Agreement between Idenix Pharmaceuticals Inc.
(“Company”) and Aclires International Ldt. (“CRO”), dated January 30, 2009 and
to subsequent Amendments to that Agreement.


Acknowledged, Accepted and Agreed to:


IDENIX PHARMACEUTICALS, Inc
 
ACLIRES International, Ltd.
           
Signature:
   
 
Signature:
   
     
Name:
   
 
Name:
   
     
Title:
   
 
Title:
   
     
Date:
   
 
Date:
   


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
List of transferred responsibilities


An “X” indicates the owner of the primary responsibility for the task. An “(x)
indicates subsidiary involvement


Sponsor:
         
Sponsor Study No.:
         
ACLIRES Argentina
   
Study No.:
   


The sponsor hereby transfers to Aclires the responsibilities as indicated below.
 

   
Responsibility
   
Date
 
Tasks
 
Sponsor
   
ACLIRES
   
(planned)
   
(actual)
 
Study Preparation
                               
·
Study Synopsis or Outline
                               
·
Preparation of Financial Agreement
                               
·
Study Protocol
                               
·
CRF Preparation
                               
·
CRF Review
                               
·
Audit of the Protocol and CRFs
                               
·
Informed Consent Form
                               
·
Submission to Ethics Committees
                               
·
Subjects Insurance
                               
·
Submission to MOH (ANMAT)
                               
·
Import of study drug
                               
·
Packaging and/or Labeling of Study Drug
                               
·
Resourcing of registered Study Medication (if needed)
                               
·
Resourcing of Lab. Material
                               
·
Randomization Schedule
                               



 
 

--------------------------------------------------------------------------------

 



   
Responsibility
   
Date
 
Tasks
 
Sponsor
   
ACLIRES
   
(planned)
   
(actual)
 
Study Conduct
                               
·
Safety Laboratory
                               
·
Pharmacokinetic Assays
                               
·
Pharmacodynamic Assays
                               
·
Shipment for PK / PD Samples
                               
·
Monitoring
                               
·
Site Initiation
                               
·
Site Close-out
                               
·
Reporting of SAEs to Authorities
                               
·
Preparation of Amendments
                               
·
On Site Audit
                               
Data Management / Statistical Analysis
                               
·
Statistical Analysis Plan
                               
·
Coding of AEs, cone. Therapies etc.
                               
·
Data Entry
                               
·
Database Validation
                               
·
Database review prior to lock
                               
·
Database Log
                               
·
Data Transfer
                               
·
Statistical Analysis
                               
·
PK-Analysis
                               
·
Statistical Report
                               
·
Bioanalytical Report
                               

 
 
 

--------------------------------------------------------------------------------

 



   
Responsibility
   
Date
 
Tasks
 
Sponsor
   
ACLIRES
   
(planned)
   
(actual)
 
Study Close Out
                               
·
Safety Summary
                               
·
Integrated Clinical Report
                               
·
Audit of Integrated Clinical Report
                               
·
Drug Accountability
                               
·
Return of Study Drug
                               
·
Archiving of Study Documents
                               
·
Shipment Costs for CRFs
                               




   
Responsibility
   
Date
 
Tasks
 
Sponsor
   
ACLIRES
   
(planned)
   
(actual)
 
Others
                                                         
Development of Emergency Envelopes (patient specific) and delivery to site.
                                                                 
Certificate of Analysis and GMP certificate
                                                                               
                                                     

 
 
 

--------------------------------------------------------------------------------

 